WALKER, P. J.
The evidence adduced on the trial showed that the note sued on was given by the appellant (defendant below) in settlement of three accounts, two of them against her deceased husband and one against herself, the note being for less than the aggregate of the three debts. The evidence failed to support the pleas setting up a total and partial absence of consideration to support the note. There -was no evidence of the insolvency of the deceased husband’s estate, or that he had any children. For aught that appears his estate may have been solvent and the appellant as his widow may have been entitled to the whole of it. —Code, §§ 3754, 3763. If so, it was a benefit to her to secure the satisfaction of debts for the payment of *390■which that estate could have been subjected and a detriment to the owner of such claims to discharge them. It was not made to appear that property to which the appellant ivas entitled could not have been subjected to the payment of the entire amount of the three accounts. In these particulars the instant case is strikingly unlike those of Maull v. Yaughn, 45 Ala. 134, and Hetherington v. Hixon, 46 Ala. 297, upon which the counsel for appellant relies. The burden ivas upon the defendant to support her pleas setting up an absence of consideration to support the note. This she failed to do.
Affirmed.